


110 HR 5321 IH: To provide for the liquidation or reliquidation of

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		2d Session
		H. R. 5321
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Inglis of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the liquidation or reliquidation of
		  entries of certain manufacturing equipment.
	
	
		1.Certain manufacturing
			 equipment entered on or after October 21, 1998, and before July 10,
			 1999
			(a)In
			 generalNotwithstanding sections 514 and 520 of the Tariff Act of
			 1930 (19 U.S.C. 1514 and 1520) or any other provision of law, not later than 90
			 days after the receipt of the request described in subsection (b), any
			 article—
				(1)that was entered,
			 or withdrawn from warehouse for consumption—
					(A)on or after
			 October 21, 1998; and
					(B)before July 10,
			 1999; and
					(2)with respect to
			 which heading 9902.84.81, 9902.84.83, 9902.84.85, 9902.84.87 (as in effect on
			 December 31, 2001), 9902.84.89, or 9902.84.91 of the Harmonized Tariff Schedule
			 of the United States would have applied if such article had been entered, or
			 withdrawn from warehouse for consumption, on December 31, 2001,
				shall be
			 liquidated or reliquidated as if heading 9902.84.81, 9902.84.83, 9902.84.85,
			 9902.84.87 (as in effect on December 31, 2001), 9902.84.89, or 9902.84.91,
			 whichever is applicable, applied to such entry or withdrawal, and the Secretary
			 of the Treasury shall refund any excess duty paid with respect to such
			 entry.(b)RequestsLiquidation
			 or reliquidation may be made under subsection (a) with respect to any entry
			 only if a request therefor is filed with the Bureau of Customs and Border
			 Protection of the Department of Homeland Security, not later than 180 days
			 after the date of the enactment of this Act, that contains sufficient
			 information to enable the Bureau of Customs and Border Protection—
				(1)to
			 locate the entry; or
				(2)to reconstruct the
			 entry if it cannot be located.
				
